DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jolidon US 2005/0007888 in view of Barbasini CH 706208.
Regarding claims 1 and 7, Jolidon discloses a chronograph mechanism comprising: an energy accumulator comprising a spring (22); a regulating system (23, 58, 113); a gear train (59-74); and a toothed wheel (75); wherein the toothed wheel cooperates with the spring arranged to directly engage with the gear train (see Fig. 4; i.e. traditional mechanical movement of a chronograph), wherein the toothed wheel is arranged to regulate a torque delivered by the strip-spring [0070]-[0071], wherein the toothed wheel is mounted to pivot in one direction of rotation to drive the gear train, and wherein the toothed wheel connects the energy accumulator directly to the regulating system through the gear train driven by the toothed wheel, see Fig. 4 and [0070]-[0071].
Further regarding claim 7, Jolidon discloses a timepiece including a chronograph mechanism, see Jolidon MCA Fig. 4.
Jolidon does not disclose the energy accumulator is a strip-spring, the rack has one end arranged to cooperate with the strip-spring and another end arranged to directly engage with the gear train or that a rack is what regulates the torque delivered by the strip-spring to connect the energy accumulator directly to the regulating system

However, Barbasini discloses a chronograph mechanism comprising an energy accumulator comprised of a strip-spring (i.e. spring blade/strip spring; element 21); a gear train (i.e. via rake and wheel to drive the chronograph mechanism), wherein the rack has one end arranged with the strip-spring (i.e. bottom part of element 7) and another end arranged to directly engage with the gear train (i.e. top part of element 7), wherein the rack is arranged to regulate the torque delivered by the strip-spring, see Barbasini [0007],[0011], [0014], [0050] (i.e. the rake connecting the manual cocking element and elastic element to the gear train) and Fig. 3, wherein said rack is mounted to pivot in one direction of rotation, see Barbasini [0007],[0011], [0014], [0050] and Fig. 3. That is, Barbasini discloses a chronograph mechanism wherein an energy accumulator system replaces what would traditionally be a spring barrel like that in Jolidon.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the energy accumulator system of Jolidon (i.e. a traditional spring barrel system disclosed in Jolidon) to be comprised of a strip-spring and a rack to connect with the gear train as suggested by Barbasini. To clarify, the references suggest substituting elements 22 and 75 of Jolidon to be replaced with elements 21 and 7 of Barbasini because simply substituting one known means of supplying energy in a movement provides the predictable result that energy will be stored for the chronograph movement so that the device can show the time.
Regarding claim 2, Jolidon and Barbasini as described in the paragraphs above further disclose a chronograph mechanism, wherein the gear train comprises a minute-counter (Jolidon 72-74) including a first toothed sector (Jolidon 74 [0058]) and wherein the rack has a toothing 
Regarding claim 3, Jolidon and Barbasini as described in the paragraphs above further disclose a chronograph mechanism, wherein the rack is also mounted to pivot in an opposite direction of rotation to reset the minute- counter to zero and to wind the strip-spring at the same time, see Jolidon Fig. 4 and Barbasini [0042], [0044] (i.e. move elastic blade back to rest position one way and rotates in different direction when winding).
Regarding claim 5, Jolidon and Barbasini as described in the paragraphs above further disclose, wherein the chronograph mechanism comprises a mechanism for winding the energy accumulator and resetting the minutes to zero (element 3), arranged to wind the energy accumulator and reset the minutes to zero at the same time, see Jolidon [0025] (i.e. simultaneous reset and rewind).
Regarding claim 6, Jolidon and Barbasini as described in the paragraphs above further disclose a chronograph mechanism, wherein the chronograph mechanism comprises a mechanism (i.e. via element 54 and the start/stop button at 2 o’clock) for starting the counting, arranged to release the regulating system when the counting starts, see Barbasini [0042]
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolidon and Barbasini in further view of Feigel US 2,700,868.
Regarding claim 4, Jolidon and Barbasini discloses a chronograph mechanism as described in the paragraphs above, wherein one end of the strip-spring is fixed, opposite to 
Jolidon and Barbasini as described in the paragraphs above do not disclose a chronograph mechanism wherein the mechanism further includes an adjustable eccentric cam, wherein the adjustable eccentric cam is disposed to the one end of the strip-spring.
However, Feigel discloses a device (element 12) for regulating the torque delivered by a strip spring  (element 9) in a watch applied to a lever (element 6) comprises an adjustable eccentric cam disposed to the one end of the strip-spring, see Fig. 1, element 12, col. 12 lines 26-27.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify Jolidon and Barbasini as described in the paragraphs above to include an adjustable eccentric as suggested by Feigel because doing so allows the user to adjust the amount of tension of the spring applied to the rack lever and thus, adjust the amount of time stored in the energy accumulator for the chronograph is desired to run.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL P WICKLUND/            Primary Examiner, Art Unit 2844